DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 9-10 of the remarks that Hammerum does not teach each and every element of claim 1. Applicant argues, “Hammerum discloses a control of a wind turbine based on operational trajectory validation, wherein a controller calculates one or more predicted operational trajectories and a safety controller validates at least one of the trajectories.” Applicant further argues, “[Hammerum] does not teach how to control a wind turbine in case of a rotational overspeed situation as recited in Applicant’s claimed embodiments.”
The Examiner respectfully disagrees, because Hammerum discloses using a model predictive control routine to determine predicted operational trajectories in paragraph 0020 and determining a current state related to the wind turbine and providing data related to the current state as input to a turbine model in paragraph 0045 disclosing, “predicted trajectories may be based on current operational values of the wind turbine that are input or otherwise accessed by the main controller. The input may be…a dedicated computational unit in charge of determining the current operational state.” The predicted operational trajectories include predicting a load of at least one wind turbine component and power output of the wind turbine using the turbine model provided which may include rotor speed, rotor acceleration, tower movement, power related parameters, and torque related parameters as disclosed in paragraph 0047. These are related to loads of at least one wind turbine such as the rotor or blades and the power related parameters to the power output of a wind turbine. The rotor speed and acceleration are well known to relate to the power output of a wind turbine. Hammerum discloses comparing the predicted load and power output in paragraph 0074, “the validation routine compares one or more parameter values of the one or more operational trajectories and further discloses selecting that control strategy, operation or safe-mode as seen in figure 6, among the plural control strategies that satisfies a target criterion comprising the load and the power output. Therefore, Hammerum discloses each and every element of claim 1.
Applicant argues on page 11 of the remarks that, “Claim 3 recites the limitations wherein overspeed situation is identified if rotational speed of the main rotor of the wind turbine exceeds a first predefined rotational speed limit but is lower than a second predetermined rotational speed limit. The Examiner cites ¶ [0040] of the reference; however, this paragraph only refers to the minimum and maximum values shown in Figure 3. There is no mention of an overspeed situation. Further, there is no discussion of exceeding a first predefined rotational speed limit but still being lower than a second predetermined rotational speed limit. Thus, the reference does not teach this limitation.”
The Examiner respectfully disagrees, because paragraph 0040, which refers to figure 3, states, “the trajectory shows the current rotor speed together with the predicted rotor speeds. Allowed maximum and minimum values are also shown.” Hammerum discloses wherein overspeed situation is identified if the rotational speed of the main rotor (current rotor speed) of the wind turbine exceeds a first predetermine rotational speed limit (minimum value) but is lower than a second predetermined rotational speed limit (maximum value). Therefore, Hammerum discloses identifying an overspeed situation when the rotor speed exceeds the maximum allowed value.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hammerum (US 2017/0248124).
Regarding claim 1, Hammerum discloses a method of controlling at least one wind turbine (1 of Figures) in case of a rotational overspeed situation, the method comprising: 
determining a current state related to the wind turbine (Para. 0045; determining the current operational state); 
providing data related to the current state as input to a turbine model (Para. 0045); 
predicting a load of at least one wind turbine component and power output of the wind turbine using the turbine model provided with the input for plural control strategies (Para. 0033, 0047-0051); 
comparing the predicted load and power output for the plural control strategies (Para. 0074); and
selecting that control strategy among the plural control strategies that satisfies a target criterion comprising the load and the power output (Para. 0054, 0074).
Regarding claim 2, Hammerum discloses wherein the target criterion includes at least one of: 
the predicted load of at least one or plural or all wind turbine components is in an allowed range (Para. 0012-0014); and 
the predicted power output is maximized wherein the target criterion is in particular configurable (Para. 0033, 0040, 0088).
Regarding claim 3, Hammerum discloses wherein overspeed situation is identified if rotational speed of the main rotor of the wind turbine exceeds a first predefined rotational speed limit but is lower than a second predetermined rotational speed limit (Para. 0040).
Regarding claim 4, Hammerum discloses wherein, if the rotational speed exceeds a second predefined rotational speed limit, the wind turbine is shut down, wherein at least the selected control strategy, in particular all the plural control strategies, ensures that the second predetermined rotational speed limit is not exceeded (Para. 0047, 0053).
Regarding claim 5, Hammerum discloses wherein predicting the load and power output includes modelling the behavior of the wind turbine using the turbine model provided with the input for each of the plural control strategies for a predetermined time interval and/or wherein the turbine model models each rotor blade as one single component (Para. 0012-0014, 0020-0021, 0069).
Regarding claim 6, Hammerum discloses wherein the state comprises at least one measured and/or estimated operational parameter relating to an operation of the wind turbine, in particular including at least one of: 
a measured load of at least one blade; 
a rotational speed; 
a power output; 
a temperature of a wind turbine component; and
a pitch position of at least one blade (Para. 0020-0021, 0045-0051; MPC takes into account constraints on the system variables), 
wherein the state comprises at least one measured and/or estimated environmental parameter relating an environmental condition of the wind turbine, in particular including at least one of: 
a wind speed; 
a wind direction; 
a thrust; 
an air density; 
an air humidity; and 
an air temperature (Para. 0020-0021; 0045-0051; MPC takes into account constraints on the system variables).
Regarding claim 7, Hammerum discloses wherein information from lidar and/or radar and/or at least one turbine wind upstream is acquired for determining evolvement and/or state of environmental condition (Para. 0045-0051).
Regarding claim 8, Hammerum discloses wherein at least one is assumed during the predetermined time interval: 
at least one environmental parameter is constant; 
at least one environmental parameter is extrapolated according to a forecast, and/or wherein an evolvement of at least one operational parameter is predicted using the wind turbine model based on the current state and/or a change of current state, wherein in particular predictions are made based on adding uncertainty of current state values going ahead in time (Para. 0020-0021; 0045-0051).
Regarding claim 9, Hammerum discloses wherein the plural control strategies include at least one of: 
shutting down the wind turbine, in particular by pitching the blades out of the wind and/or ramping down or ramping off power output (Para. 0053); 
curtailing the rotational speed of the wind turbine rotor and/or the power output, in particular maintaining residual power output (Para. 0053); 
continuing according to a normal operation, as before the overspeed situation occurred, wherein curtailing the rotational speed of the wind turbine rotor and/or the power output in particular includes: 
adjusting at least one blade pitch angle; and 
adjusting a generator torque (Para. 0047, 0053-0058).
Regarding claim 10, Hammerum discloses wherein the wind turbine component includes at least one of: 
a wind turbine tower; 
a wind turbine rotor blade; 
a wind turbine drive train; and 
at least one bearing of a rotor blade and/or of a wind turbine drive train (Para. 0047-0050).
Regarding claim 11, Hammerum discloses wherein the turbine model is an online turbine model predicting the load and power output during performing the method (Para. 0036; connected by a data network).
Regarding claim 12, Hammerum discloses wherein the turbine model is an offline turbine model that has, for plural discrete states and for the different plural control strategies, loads and power outputs pre-calculated, the method comprising: 
discretizing the data related to the state and feeding the discretized data to the offline turbine model; and
retrieving the pre-calculated loads and power outputs based on the discretized data (Para. 0033; capable of executing task based on instructions stored in the memory).
Regarding claim 13, Hammerum discloses further comprising: controlling the wind turbine according to the selected control strategy (Para. 0012).
Regarding claim 14, Hammerum discloses an arrangement for controlling at least one wind turbine in case of a rotational overspeed situation, the arrangement comprising: 
a determining portion adapted to determine a current (operational) state related to the wind turbine (Para. 0045; determining the current operational state); 
a turbine model connected to receive data related to the current (operational) state as input (Para. 0045), 
wherein the model is adapted to, provided with the input, predict a load of at least one wind turbine component and power output of the wind turbine for plural predetermined control strategies (Para. 0033, 0047-0051); and 
a processor (Para. 0033) adapted to compare the load and the power output for the plural control strategies and select that control strategy among the plural control strategies that satisfies a target criterion comprising the load and the power output (Para. 0054, 0074).
Regarding claim 15, Hammerum discloses a wind turbine including an arrangement according to claim 14 (Para. 0012).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832